Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 05-2420

                             DAVID WRIGHT,

                        Plaintiff, Appellant,

                                     v.

                       JO ANNE B. BARNHART,
         COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Marianne B. Bowler, U.S. Magistrate Judge]


                                  Before

                    Torruella, Selya and Lipez,
                          Circuit Judges.



     David F. Bander on brief for appellant.
     Christopher Alberto, Assistant U.S. Attorney, and Michael J.
Sullivan, United States Attorney, on brief for appellee.



                             April 11, 2006
          Per Curiam. The notice of appeal in this case appears to

have been filed one day late.   The appeal is therefore untimely.

          Even if the appeal were properly before us, it would fail

for substantially the reasons stated by the district court.   Among

other problems, the administrative law judge (ALJ) reasonably could

have discounted the extreme limitations mentioned in Dr. Hacker’s

residual functional capacity report and the appellant’s testimony.

They were not corroborated by the record or by the reports of other

treating physicians.    See 20 C.F.R. § 404.1527(d).     Since the

appellant failed to establish that his limitations precluded his

past work, substantial evidence supported the ALJ’s determination

that he was not disabled.    Rodriquiz Pagan v. Sec’y of Health &

Human Serv., 819 F.2d 1 (1st Cir. 1987).

          Dismissed.   1st Cir. R. 27(c).




                                -2-